ACCEPTED
                                                                            01-17-00033-CV
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                          3/22/2018 4:32 PM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK

                        NO. 01-17-00033-CV
                              IN THE
                     FIRST COURT OF APPEALS              FILED IN
                                                  1st COURT OF APPEALS
                       AT HOUSTON, TEXAS              HOUSTON, TEXAS
__________________________________________________________________
                                                  3/22/2018 4:32:52 PM
            ANAMBRA STATE COMMUNITY IN HOUSTON    CHRISTOPHER A. PRINE
                             Appellant,                   Clerk


                                 V.

             ANAMBRA STATE COMMUNITY, HOUSTON
                             Appellee
__________________________________________________________________

             On Appeal from the 295th Judicial District Court
                          Harris County, Texas
                         Cause No. 2010-76740
__________________________________________________________________

         APPELLANT'S MOTION TO EXTEND TIME TO FILE
            APPELLANT'S MOTION FOR REHEARING

                                      Respectfully submitted,

                                      /s/Kurt G. Clarke
                                      ________________________
                                      Kurt G. Clarke
                                      SBN: 04316720
                                      6200 Savoy, Ste. 458
                                      Houston, Texas 77036
                                      Tel: (713) 779-5500
                                      Fax: (713) 779-6668
                                      E-mail: kgclaw@aol.com
                                      Attorney for Appellant




                                 1
             APPELLANT'S MOTION TO EXTEND TIME TO FILE
                APPELLANT'S MOTION FOR REHEARING

TO THE HONORABLE COURT OF APPEALS

      Appellant, Anambra State Community In Houston, under the authority of

Tex.R.App.P. 10.5(b), asks the Court to extend time to file the motion for

rehearing.

      1.     The Court issued its opinion on March 8, 2018.

      2.     Appellant's Motion for Rehearing is due on March 23, 2018.

      3.     Appellant requests an additional fifteen (15) days to file for rehearing,

that is, an extension until April 8, 2018.

      4.     This is Appellant's first request for an extension of time to file the

motion for rehearing.

      5.     Appellant needs additional time to file the motion for rehearing

because Appellant's counsel had an emergency that required overseas travel and is

out of the jurisdiction.

      6.     For these reasons, Appellant asks the Court to grant an extension of




                                             2
time to file the motion for rehearing to April 8, 2018.

                                                     Respectfully submitted,

                                                           /s/ Kurt G. Clarke
                                                    By:_______________________
                                                    Kurt G. Clarke
                                                    SBN: 04316720
                                                    6200 Savoy Dr., Suite 458
                                                    Houston, Texas 77036
                                                    Tel: (713)779-5500
                                                    Fax: (713)779-6668
                                                    E-mail: kgclaw@aol.com
                                                    Attorney for Appellant




                                          3
                       CERTIFICATE OF CONFERENCE

      I hereby certify that the filing of this motion was discussed with counsel for

Appellee, Mr. Patrick Chukelu on March 22, 2018. Mr. Chukelu indicated that he

is opposed to the granting of an extension.

                                               /s/Kurt G. Clarke
                                               _________________________
                                               Kurt G. Clarke


                          CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing Motion for

Leave was forwarded on this the 22nd of March, 2018, either by E-service,

telecopier, first class mail, certified mail, return receipt requested and/or by

messenger to:

             Patrick Chukelu
             Law Office of Patrick Chukelu
             9301 Southwest Freeway, Suite 250
             Houston, Texas 77074


                                                      /s/ Kurt G. Clarke
                                                      ________________________
                                                      Kurt G. Clarke




                                           4